I am of the opinion that section 11 of the Banking act is constitutional and valid and that this section gave to the Auditor of Public Accounts, and to him alone, power and authority to appoint a receiver for the bank in question for the purpose of re-organization or liquidation through receivership at the time in question. The only time when the circuit court has power to appoint a receiver for a bank is when it shall have gone into liquidation. Under the provisions of the act the court may then appoint a receiver in a suit in equity in the nature of a creditor's bill, brought by a creditor on behalf of himself and all other creditors of the bank, against the shareholders thereof, for the purpose of enforcing the individual liability of the shareholders provided for by section 6 of the act. This being true, the circuit court had no power to entertain the intervening petition and to remove the receiver appointed by the Auditor of Public Accounts and appoint another receiver in his stead. I agree with the conclusion of the opinion but not with some of the reasoning by which it was reached. *Page 266